O’Gorman, J.
It appeared in evidence that in November, 1882, the plaintiff, then eight years old, was severely injured by falling from the open door of an elevator in an apartment house of which the defendant was the owner.
This disaster, she claimed, was caused by the culpable negligence of the defendant.
A careful examination of the evidence, the charge of the learned trial judge, and the exceptions taken on the part of the defendant, has failed to disclose any material error to the injury of the defendant, or entitling him to a new trial.
The issues of negligence on the part of the defendant and of contributory negligence on the part of the plaintiff, were properly submitted to the jury with proper instructions from the trial judge, and the defendant’s exceptions, are, in my opinion, without merit.
The judgment and order appealed from are affirmed, with costs.